Citation Nr: 1626193	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  06-10 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In September 2011, the Board issued a decision that denied the claim of entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.

In September 2013, pursuant to a settlement agreement in the case of Nat'l Org. Of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 330 F.3d 1345, 1352 (Fed. Cir. 2003), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process errors relating to the duties of the Veterans Law Judge that conducted the August 2009 Board hearing.  In September 2013, the Veteran responded that he wished to have the prior September 2011 decision vacated and new one issued in its place after a new hearing was conducted.  The Veteran requested a hearing before the Board at the RO.

In June 2014, the Board vacated that portion of the September 2011 Board decision that denied entitlement to an increased rating for hemorrhoids, currently evaluated as 10 percent disabling.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

A hearing was held before the Board in March 2016.


REMAND

The Veteran asserted that his service-connected hemorrhoids worsened since the most recent April 2010 VA examination.  The Veteran testified at his 2016 hearing before the Board that he experienced rectal bleeding at least two times per month with bowel movements.  He further testified that he must take stool softeners to pass a bowel movement without hemorrhaging and that he had sore hemorrhoids that protrude from his rectum.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded a VA examination in 2010, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994).

The Veteran also indicated in his testimony before the Board in 2016 that he had a private colonoscopy in approximately 2011.  Thus, the RO must obtain these records.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, and after securing the necessary consent, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Specifically, the RO must ask the Veteran to identify the name and address of the hospital, as well as the specific dates of treatment, at which the colonoscopy was performed in 2011.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the electronic record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected hemorrhoids.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must comment on the severity of the Veteran's service-connected hemorrhoids.  Particularly, the examiner must indicate whether the hemorrhoids are external or internal.  The examiner must also indicate whether the hemorrhoids produce persistent bleeding, and with secondary anemia or with fissures.  The examiner must state upon what specific evidence each determination is based.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic record demonstrating any notice that was sent was returned as undeliverable.
 
4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

